             Case 2:21-cv-01940-GEKP Document 5 Filed 05/13/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                               CIVIL ACTION
IN RE: DAESHAWN HARRIS
                                                               No. 21-1940



                                              ORDER

        AND NOW, this 13th day of May, 2021, upon consideration of prose litigant Daeshawn

Harris having submitted a letter complaint, Doc. No. 1, without either paying the fees to commence

a civil action or filing a motion_ to proceed in forma pauperis, it is ORDERED that:

        1.       If Mr. Harris seeks to proceed with this action, he must within thirty (30) days of

the date of this Order either (1) pay $402 (the $350 filing fee and $52 administrative fee) to the

Clerk of Court, or (2) file a motion to proceed in forma pauperis with a certified copy of his

prisoner account statement (or institutional equivalent) showing all deposits, withdrawals, and a

current balance, from any correctional facility in which he was confined for the six-month period

from October 26, 2020 through April 26, 2021, reflecting account activity from that time period.

       2.       The Clerk of Court shall mail Mr. Harris a blank copy of this Court's current

standard prisoner in forma pauperis form bearing the above civil action number. Mr. Harris may

use this form to seek leave to proceed in forma pauperis if he cannot afford to pay the fees to

commence       this   case.     This   form    1s   also   available   on    the   Court's   website

https://www. paed. uscourts. gov/documents/forms/ifpsfrm. pdf.

       3.       Additionally, if Mr. Harris seeks to proceed by way of a civil rights complaint in

this Court, he must, within thirty (30) days of the date of this Order, file an amended complaint

that identifies all defendants in the caption of the amended complaint as well as identifying them

in the body of the amended complaint. He must shall the basis for his claims against each
          Case 2:21-cv-01940-GEKP Document 5 Filed 05/13/21 Page 2 of 2



defendant. The amended complaint shall be a complete document that does not rely on the initial

letter complaint or other papers filed so far in this case. When drafting his amended complaint,

Mr. Harris should be mindful of the deficiencies in his initial letter complaint as discussed in the

Memorandum accompanying this Order. If Mr. Harris files an amended complaint, the Clerk shall

not make service until so ordered by the Court.

         4.     The Clerk of Court shall also mail Mr. Harris a blank copy of the Court's form

complaint for a prisoner filing a civil rights action bearing the above civil action number, which

he may use to file an amended complaint that complies with Federal Rules of Civil Procedure 8

and 10 by clearly setting out the names of the parties in the caption. This form is also available on

the Court's website https://www.paed.uscourts.gov/documents/forms/frmc 1983f.pdf.

         5.     If Mr. Harris did not intend to initiate a federal civil rights lawsuit by mailing the

letters to the Court, or if, after review of this Order, Mr. Harris decides not to further pursue this

action, Mr. Harris may file a Notice of Dismissal Pursuant to Federal Rule of Civil Procedure

4l(a).

         6.     If Mr. Harris fails to comply with this Order his case may be dismissed without

further notice for failure to prosecute.




                                                  2
